Case: 14-10282      Document: 00512821097         Page: 1    Date Filed: 10/30/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 14-10282                                FILED
                                  Summary Calendar                       October 30, 2014
                                                                           Lyle W. Cayce
                                                                                Clerk
HERBERT FLETCHER,

                                                 Plaintiff - Appellant
v.

DOUGLAS SHULMAN, Commissioner IRS and Individually; STEVEN T.
MILLER, Acting Commissioner IRS and Individually; BILL R. BANOWSKY,
IRS Employee in an Ogden, Utah Office and Individually; WILLIAM J.
WILKINS, Chief Counsel to the IRS and Individually; JACOB J. LEW, as
Secretary of the Department of Treasury, and Individually; DEPARTMENT
OF TREASURY, doing business as United States Department of Treasury,

                                                 Defendants - Appellees




                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:13-CV-2090


Before HIGGINBOTHAM, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       We AFFIRM for essentially the reasons stated by the district court.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.